Exhibit 10.7NOTICE: THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD, ASSIGNED OR TRANSFERRED UNLESS (I) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE SECURITIES LAW REQUIREMENTS HAVE BEEN MET OR (II) EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF APPLICABLE STATE SECURITIES LAWS ARE AVAILABLE. Promissory Note US$2,442,000 May 17, 2011 FOR VALUE RECEIVED, the undersigned, Infrastructure Developments Corp., a Nevada corporation, with offices located at 299 S. Main Street, 13th Floor, Salt Lake City, Utah, 84111 (the “Maker”), unconditionally promises to pay to the order of WWA Group, Inc., a Nevada company, with offices at 404 W. Powell Lane, Suite 303-304, Austin, Texas, 78753 (the “Payee”), the Maker’s indebted amount in the principal sum of two million, four hundred and forty two thousand U.S. Dollars (U.S. $2,442,000), together with interest on such principal amount as provided (this “Note”). 1. Interest. The unpaid principal balance of this Note shall bear interest from the date of this Note until this Note shall have been paid in full at the lower of (i) six percent (6%) per annum, or (ii) the maximum non-usurious rate of interest permissible under applicable law; provided, however, that any amount not paid when due in accordance with the terms of this Note shall bear interest from the date such payment was due until paid at the lower of (i) twelve percent (12%) per annum or (ii) the maximum non-usurious rate of interest permissible under applicable law. 2. Payment of Principal and Interest.
